                                                                                                       FILED
                                                                                              2018 Oct-15 PM 01:38
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

AZAD ALI MIZOURY,                                )
                                                 )
       Petitioner,                               )
                                                 )
v.                                               )    Case No.: 4:18-cv-00702-AKK-TMP
                                                 )
U.S. ATTORNEY GENERAL OF                         )
AMERICA,                                         )
                                                 )
       Respondent.                               )

                              MEMORANDUM OPINION

        The magistrate judge filed a report and recommendation on September 7,

2018, recommending that this petition for habeas corpus relief filed pursuant to 28

U.S.C. § 2241 be dismissed without prejudice.                 Doc. 7.      Azad Ali Mizoury

(“petitioner”) filed objections to the report and recommendation on September 24,

2018. Doc. 10. The government filed a status report on September 21, 2018. Doc.

9.

       On May 7, 2018, the petitioner filed his petition, seeking to be released from

custody pending his removal to Iraq.1 Doc. 1. He asserted he had been detained

since May 18, 2017, in violation of Zadvydas v. Davis, 533 U.S. 678 (2001). The

government responded that the petitioner’s order of removal became final on


1
  The petition is dated May 4, 2018, which is the actual date the petition is deemed filed. See
e.g. Adams v. United States, 173 F.3d 1339, 1340-41 (11th Cir. 1999).
November 17, 2017, and that his removal is likely in the foreseeable future. Doc. 4

at 4.    The government argued that because the petition was filed before the

expiration of the six month reasonable removal period established by Zadvydas,

supra., it was filed prematurely. Id. As noted in the report and recommendation,

the six month period “must have expired at the time [the petitioner’s] § 2241

petition was filed in order to state a claim under Zadvydas.” Akinwale v. Ashcroft,

287 F.3d 1050, 1052 (11th Cir. 2002).

        The petitioner asserts he was not aware of the strict interpretation of the six

month period and the court should excuse his early filing because he is proceeding

pro se. Doc. 10 at 1-2. He further argues that multiple barriers exist preventing his

removal within a reasonable time period. Id. at 4-5. The respondent notified the

court on September 21, 2018, that the flight scheduled for August 2018, which

would have removed the petitioner, “was canceled due to logistical issues that were

outside of ICE’s control.” Doc. 9 at 1. However, the government also noted that

ICE expects removal to occur within 45 days. Id.

        As stated above, this Circuit requires the “six-month period … must have

expired at the time [the] § 2241 petition was filed in order to state a claim under

Zadvydas.” Akinwale, 287 F.3d at 1052 (emphasis added); see also Themeus v.

U.S. Dept. of Justice, 643 Fed.App’x 830, 833 (11th Cir. 2016) (“Themeus has not

shown that the six-month period described in Zadvydas expired at the time the §


                                           2
2241 petition was filed”); Gozo v. Napolitano, 309 Fed.App’x 344, 346 (11th Cir.

2009) (“[B]ecause only 53 days elapsed between the final removal order and the

filing of the petition, Gozo’s Zadvydas claim is premature.”); Mehmood v.

Sessions, 2018 WL 3104457, at *3 (S.D. Fla. May 23, 2018), report and

recommendation adopted, 2018 WL 3104402 (S.D. Fla. June 22, 2018) (“Petitioner

has filed the instant petition for habeas corpus before the expiration of the

presumptively reasonable removal period. Consequently, his petition challenging

his continued detention is not ripe for habeas review and should be dismissed.”).

      Because the petitioner had not been detained for longer than the

presumptively reasonable six months at the time he filed his petition, the

petitioner’s objections are without merit and therefore OVERRULED. After a de

novo consideration of the entire file in this action, including the report and

recommendation, the court ADOPTS the magistrate judge’s report and ACCEPTS

his recommendation. The court finds that the petition for writ of habeas corpus is

due to be DISMISSED WITHOUT PREJUDICE.

      A separate order will be entered.

      DONE the 15th day of October, 2018.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE



                                          3
